Citation Nr: 0719188	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2006.  

The Board observes that the veteran filed a timely Notice of 
Disagreement (NOD) concerning a January 2004 rating decision 
that denied an increased evaluation for the service-connected 
diabetes mellitus, a compensable evaluation for the service-
connected tinea cruris, and service connection for a claimed 
sleep disorder.  

The RO issued a Statement of the Case (SOC) concerning these 
issues in August 2004.  However, the veteran failed to 
perfect his appeal on these issues by filing a timely 
Substantive Appeal.  Accordingly, these issues are presently 
not before the Board on appeal.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

In a completed PTSD questionnaire received by the Board in 
November 2004, the veteran described having had a couple of 
stressful events that caused his PTSD.  

First, the veteran described being on duty sometime between 
June and August 1968 in Cam Ranh Bay when his duty station 
came under attack by mortar rounds.  Second, he described 
receiving small arms fire while on convoy from Cam Ranh Bay 
to Saigon around April 1969.  

During his September 2006 hearing, the veteran described in 
detail these stressful events.  He testified that his 
military occupational specialty was switchboard operator and 
that, when his duty station initially came under attack, he 
was first ordered to a bunker for shelter but then was sent 
back to the communication van.  Reportedly, the mortar attack 
lasted approximately 6-8 hours, and the incoming rounds 
landed 6-8 feet away from his duty station in the van.  

The veteran also testified that, in addition to his regular 
duties, he was required to perform guard, sandbag and waste 
burning duty.  These included guarding the perimeter of the 
base about 2 or 3 times a week.  He reported having had to 
fire his weapon in connection with these duties.  

The veteran's wife testified that, since his return from 
Vietnam, the veteran was hypervigillant and often times kept 
weapons close to him for protection.  Additionally, he 
avoided war movies and any discussion that reminded him of 
his time in Vietnam.  

Given that the veteran has provided a description of his in-
service stressors, it is the responsibility of the RO to 
contact the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) so as to obtain the unit records of 
his unit (the 41st Signal, Company C) and to conduct further 
unit research, if possible.  

The RO has not accomplished this to date.  Moreover, the 
Board finds that a VA examination is "necessary" under 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the veteran's 
completed PTSD questionnaire received in 
November 2004, September 2006 Board 
hearing transcript and other lay 
statements and make a list of the in-
service PTSD stressors described therein.  
This list should be provided to the Army 
and Joint Services Records Research 
Center (JSRRC), which should be requested 
to research these stressors and to 
provide records of the 41st Signal, 
Company C.  Upon receipt of a response 
from JSRRC, the RO should determine 
whether the received materials 
corroborate a claimed in-service stressor 
or stressors.  

2.  Then the veteran should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric condition.  The claims file, 
a separate copy of this remand, and a 
list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran suffers from PTSD 
and, if so, identify all in-service 
stressor(s) found to support the 
diagnosis of PTSD.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection for PTSD 
in light of all the evidence of record.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



